Mathews, J.

delivered the opinion of the court.
The counsel for the appellees moves to dismiss this appeal, on the ground of illegality in its return, &c.
The judgment in the court below was rendered in June, 1831, and the appeal was made returnable to the January term of the Supreme Court, in 1832. This proceeding was *468illegal. The appeal should have beeii made returnable to the next term of the Supreme Court, immediately succeeding the term of the District Court, when judgment was pronounced, and the appellees accordingly cited. The principles, which must govern in this case, have already been settled. See the case of Bains vs. Higgins, decided during the present term, and that of S. C. & R. Bell vs. Williams, adjudged in last January term.
In the argument before this court, the counsel for the appellant opposed the motion to dismiss, as being too late after the cause had been set down for trial. This circumstance might possibly have estopped the appellees from moving to dismiss the appeal, had not their counsel expressly reserved this right when the cause was fixed.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed at the costs of the appellant.